Citation Nr: 1532906	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate disability rating for radiculopathy of the left lower extremity associated with degenerative arthrosis of the lumbar spine prior to September 23, 2010, and an initial rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran had active service from December 1967 to October 1971, July 1973 to May 1978, and from February 1983 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that awarded a separate disability rating for radiculopathy of the left lower extremity as part and parcel of the Veteran's claim of entitlement an increased disability rating for degenerative arthrosis of the lumbar spine which was previously adjudicated by the Board in a May 2013 decision.  A disability rating of 20 percent was assigned for radiculopathy of the left lower extremity effective September 23, 2010 in the April 2011 rating decision.  In the May 2013 decision, the Board remanded the Veteran's claim of entitlement to an increased disability rating for radiculopathy of the left lower extremity for issuance of a supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

1.  Prior to September 23, 2010, the Veteran did not have neurological impairment manifested by at least mild incomplete paralysis of the left lower extremity.

2.  From September 23, 2010, the Veteran's radiculopathy of the left lower extremity is manifested by pain and numbness, but no more than moderate incomplete paralysis.  



CONCLUSIONS OF LAW

1.  Prior to September 23, 2010, the criteria for a separate disability rating for radiculopathy of the left lower extremity is not met or approximated.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 

2.  From September 23, 2010, the criteria for an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected radiculopathy of the left lower extremity.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall consideration

As was alluded to in the Introduction, the Board remanded the Veteran's claim in May 2013 for the agency of original jurisdiction (AOJ) to issue a SSOC.  A review of the claims folder shows that the Appeals Management Center (AMC) issued a SSOC in June 2013.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his radiculopathy of the left lower extremity disability essentially falls within this fact pattern.  Prior to the RO's April 2011 grant of a separate rating for this disability as part and parcel of the lumbar spine disability, the Veteran was notified (by a February 2007 letter) of the evidence needed to establish the underlying issue.  After receiving notice of the award of service connection for the disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the April 2011 rating decision and June 2013 SSOC] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes statements from the Veteran and his wife, service treatment records, Social Security Administration (SSA) records, and VA and private treatment records.  

Also, the Veteran was afforded VA examinations in March 2007 and September 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left lower extremity disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

The Board notes that although the September 2010 VA examiner documented review of the Veteran's claims folder, the March 2007 VA examiner did not document such.  However, even if the March 2007 VA examiner did not review the claims folder, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of symptoms associated with his neurological impairment of the left lower extremity.  An examination was then performed that addressed all the relevant rating criteria.  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He has not requested a hearing before a Veterans Law Judge in connection with his claim on appeal.  

Accordingly, the Board will proceed to a decision.

Higher evaluation for radiculopathy of the left lower extremity

The Veteran was awarded a separate 20 percent disability rating for radiculopathy of the left lower extremity effective September 23, 2010 as part and parcel of his claim of entitlement to an increased disability rating for degenerative arthrosis of the lumbar spine.  As he filed a claim for an increased disability rating for the lumbar spine disability in December 2006, the Board will consider whether he is entitled to a separate disability rating for radiculopathy of the left lower extremity prior to September 23, 2010, and in excess of 20 percent thereafter.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's radiculopathy of the left lower extremity is rated under Diagnostic Code 8520, as analogous to an impairment of the sciatic nerve.  For complete paralysis, marked by dangle and drop of the foot, with no active movement of the muscles below the knee possible, and weakened or (very rarely) lost flexion of knee, an 80 percent evaluation is assigned.  For lesser degrees of impairment, or incomplete paralysis, lower ratings are assigned.  Mild impairment is rated 10 percent, moderate impairment is 20 percent, and moderately severe impairment is 40 percent.  Severe impairment, with marked muscle atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520.

The Board acknowledges the Veteran's complaints of radiating pain and numbness to his left lower extremity due to his lumbar spine disability during the period under consideration.  In particular, at a VA examination in March 2007, he complained of chronic low back pain with radiating pain to his left testicle as well as numbness and paresthesias in the toes of his left foot.  Further, at a VA examination in September 2010, continued his complaints of radiating pain from the lumbar area to the groin and left leg.  The Board also observes multiple statements submitted by the Veteran's wife documenting his complaints of pain and numbness in his left lower extremity.  

Although the Board acknowledges the report of left lower extremity symptoms from the Veteran and his wife, the Board finds that the medical evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating for radiculopathy of the left lower extremity prior to September 23, 2010.  In this regard, the March 2007 VA examiner reported upon examination normal gait and station with good heel/toe/tandem walk.  Although reflexes traced to 1+, motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  Also, sensory was intact to fine touch, temperature, vibration, and position.  Straight leg raising was negative.  Notably, the examiner documented "no neurologic deficits" related to the lumbar spine.  

VA and private treatment records also fail to indicate that a separate disability rating for radiculopathy of the left lower extremity prior to September 23, 2010 is warranted.  In particular, in a November 2006 VA evaluation, the Veteran complained of pain radiating into his lower extremities, but no sensory deficits were noted, and no diagnosis was made of neurological complications.  Similarly, neurological testing of the left lower extremity in April and October 2006 was within normal limits.  Although a VA physician reported left L4 radicular pain in a January 2007 treatment record, he also noted that facets were nontender bilaterally at all lumbar levels and the lumbar paraspinal muscles were nontender to palpation.  Also, in a December 2007 private treatment evaluation by P.T., M.D., the Veteran reported mild lower extremity weakness which had resolved.  Neurological testing at that time was essentially within normal limits.  While a March 2008 private treatment record by R.T., M.D., noted lumbar radiculopathy and a February 2008 VA treatment record noted peripheral neuropathy, a private neurological examination by C.S., M.D. dated March 2008 revealed normal findings.  Also, a January 2009 private treatment evaluation by D.E., D.O. documented an essentially normal neurological evaluation.  Similarly, in November 2008, the Veteran's VA treatment provider reviewed EMG study of the extremities and found primary sensory polyneuropathy with "no evidence of radiculopathy."  Further, an October 2009 evaluation by Dr. C.S. revealed "full strength" in the lower extremities.  Likewise, at a March 2009 private neurology consult by S.B., PA-C, the Veteran was found to have generalized peripheral neuropathy, but no radiculopathy was diagnosed and neurological testing revealed normal findings.  He attempted physical therapy beginning on April 22, 2009, at which time he was noted to have normal deep tendon reflex testing in the lower extremities as well as negative straight leg testing.  In addition, a private neurological evaluation by J.B., M.D. dated March 2010 noted the Veteran's complaints of radiating pain in his lower extremity, although neurological testing revealed essentially normal findings.  

The Board further finds that a disability rating in excess of 20 percent for left lower extremity radiculopathy is not warranted from September 23, 2010.  In this regard, the competent and probative evidence does not reveal at least severe incomplete paralysis of the left lower extremity which is required for a higher 30 percent rating.  Specifically, the September 2010 VA examiner reported upon examination normal posture and limping gait on the right.  Deep tendon reflexes were 2/4 bilaterally for the patella and Achilles.  There was no atrophy or hypertrophy.  Strength testing to gravity and resistance was within normal limits as well as sensory testing to pinprick and light touch.  The Board notes that the Veteran had difficulty toe-walking, heel walking, and heel-to-toe walking, and that he tested positive for left motor radiculopathy in the distribution of L1, L2, and L3.  Indeed, he was diagnosed by the examiner with left motor radiculopathy in the distribution of L2-L3.  Crucially, however, the examiner noted that the disability resulted in "moderate functional limitation."  

VA and private treatment records associated with the claims folder further reveal no more than moderate incomplete paralysis of the left lower extremity.  In particular, a private neurological treatment record from R.K., D.O. dated November 2010 revealed findings most consistent with "mild/borderline" axonal loss, symmetrical, distally predominant sensory polyneuropathy in the lower extremities.  Also, October 2010, December 2010, and November 2011 VA treatment records indicate normal neurological testing.  

As a result, the evidence as a whole shows that the overall level of functional impairment resulting from September 23, 2010 is no more than moderate.  

In sum, the preponderance of the evidence is against a finding that the level of impairment due to radiculopathy of the left lower extremity warrants a separate disability rating prior to September 23, 2010, or that a disability rating in excess of 20 percent is warranted thereafter.     

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected radiculopathy of the left lower extremity is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's left lower extremity symptoms are primarily pain and numbness.  These are the types of symptoms contemplated in the current 20 percent rating for the left lower extremity disability under Diagnostic Code 8520.  Thus, the Veteran's schedular rating under Diagnostic Code 8520 is adequate to fully compensate him for his radiculopathy of the left lower extremity disability.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In denying the Veteran's increased rating claim, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board observes that the Veteran was awarded entitlement to TDIU in an August 2012 rating decision with an assigned effective date of April 13, 2009.  The Veteran has not appealed the assigned effective date.  Therefore, further consideration of this matter is not necessary.


ORDER

Entitlement to a separate disability rating for radiculopathy of the left lower extremity associated with degenerative arthrosis of the lumbar spine prior to September 23, 2010, and an initial rating in excess of 20 percent thereafter is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


